DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 & 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Applications No. 62/072,303, 15/583,964, 16/436,705, & PCT/US14/66421, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter claimed in the current application’s claims 1-4 was not described or even alluded to in the disclosures of any of the prior-filed applications of which the Applicant claims benefit. Accordingly, claims 1-4 are not entitled to the benefit of the prior applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 includes the phrase “a smart pole agent” which is mentioned a mere three times in the Applicant’s specification (Paragraphs 0025, 0040, & 0041), but is not defined or described in any substantive manner. The phrase/term “smart pole” is also not defined or described in the Applicant’s specification and is only mentioned.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “vast” in claim 1 is a relative term which renders the claim indefinite. The term “vast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “amounts of data” is rendered indefinite by the use of the relative term “vast”.
The term “various” in claim 3 is a relative term which renders the claim indefinite. The term “various” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “reports or deduced analytics” is rendered indefinite by the use of the relative term “various”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang et al. (US Patent Application Publication # 2020/0280771).
Regarding Claim 1, Hoang discloses a system (i.e. smart pole meter system 1100) for providing an analytics and operations on data collected from a plurality of smart poles (i.e. one or more poles 1000/1110), the system comprising: 
a database configured to collect vast amounts of data; 
a smart pole agent (i.e. smart pole meter 100/400) residing on at least one of the plurality of smart poles, the smart pole agent configured to send a series of sensor readings to the database (i.e. data collected by the meter is transmitted back to the central management or metering system (UIQ) via a self-forming, self-healing wireless mesh network); 
a REST API server configured to fetch at least some of the series of sensor readings from the database; and 
a web portal (i.e. web-enabled applications and/or a cloud service system 1120) configured to display one or more pieces of analysis performed on the fetched sensor readings (Figs. 2A-2H, 3B-3B, 10A-10C, 11-77; Abstract; Paragraphs 0020-0031, 0040, 0044, 0143-0155, 0165-0170, 0173, 0180-0209, 0247, 0269-0274; Table 3; Appendix C; Claim 1).

Regarding Claim 2, Hoang discloses that the at least one of the plurality of smart poles (i.e. one or more poles 1000/1110) comprises: 
one or more environment sensors (i.e. environmental sensors) configured to collect the series of sensor readings in a certain area surrounding the at least one of the plurality of smart poles (Figs. 2A-2H, 3B-3B, 10A-10C, 11-77; Abstract; Paragraphs 0020-0031, 0040, 0044, 0143-0155, 0165-0170, 0173, 0180-0209, 0247, 0269-0274; Table 3; Appendix C; Claim 1, 8-15).  

Regarding Claim 3, Hoang discloses that the web portal (i.e. web-enabled applications and/or a cloud service system 1120) is configured to: 
receive one or more pieces of sensor readings data; 
generate various reports or deduced analytics based on the received data; and 
display the various reports or deduced analytics to an administrator via a screen (Figs. 2A-2H, 3B-3B, 10A-10C, 11-77; Abstract; Paragraphs 0020-0031, 0040, 0044, 0143-0155, 0165-0170, 0173, 0180-0209, 0247, 0269-0274; Table 3; Appendix C; Claim 1, 8-15).    

Regarding Claim 4, Hoang discloses that the web portal (i.e. web-enabled applications and/or a cloud service system 1120) provides one or more features including adding, editing, or whitelisting a pole (Figs. 2A-2H, 3B-3B, 10A-10C, 11-77; Abstract; Paragraphs 0020-0031, 0040, 0044, 0143-0155, 0165-0170, 0173, 0180-0209, 0247, 0269-0274; Table 3; Appendix C; Claim 1, 8-15).  

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847